ROBB, Associate Justice.
These appeals are from a decision of the Patent Office sustaining the opposition of the Prest-O-Lite Company, Incorporated, to the registration by the French Battery & Carlton Company of the words “Ray-O-Lite,” in connection with the sale of storage batteries, and permitting such registration as to electric lamps. The French Battery & Carbon Company appeals from the former ruling, while the Prest-O-Lite Company, Incorporated, appeals from the latter.
When “Ray- O-Lite” was adopted in 1917, “Prest-O-Lite” had been in extensive ttse on storage batteries by the Prest-O-Lite Company, Incorporated, for several years, and many thousands of dollars had been expended in advertising these batteries. We agree with the Commissioner that the registration of “Ray-O-Lite” for use on storage *1014batteries would be likely to cause confusion. Thomas Mfg. Co. v. Æolian Co., 47 App. D. C. 376. But since it appears that, before the. Prest-O-Idte Company extended its business to include storage batteries, other concerns had registered marks for electric lamps, which, as found by the Commissioner, “are about as near to ‘Prest-O-Lite’ as is ‘Ray-O-Uite,’ ” we also agree with the Commissioner that the Prest-O-Dite Company is not in a position to prevent the registration of “Blay-O-Lite” for use on-electric lamps. Alaska Packers’ Ass’n v. Admiralty Trading Co., 43 App. D. C. 198.
The decision of the Commissioner is affirmed.
Affirmed.